Citation Nr: 1013401	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  09-15 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the Appellant's delimiting 
date for Department of Veterans Affairs Dependents' 
Educational Assistance benefits beyond July 13, 2007.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from September 1970 to 
September 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 decision of the 
Muskogee, Oklahoma, Regional Office (RO) which granted an 
extension of the Appellant's Dependents' Educational 
Assistance (DEA) delimiting date to July 13, 2007.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Appellant if further action is 
required on her part.  


REMAND

Initially, the Board observes that the record does not 
reflect that the Appellant was provided with notice of the 
evidence necessary to support her claim for an extension of 
her DEA delimiting date and the VA's duty to assist her in 
obtaining such documentation under either 38 C.F.R. 
§ 21.1031.  The provisions of 38 C.F.R. §  21.1031 direct 
that if a formal claim for VA educational assistance is 
incomplete or otherwise requires additional information or 
evidence prior to adjudication, the VA is to notify the 
claimant of the evidence and/or information necessary to 
complete or adjudicate the claim and the relevant time limit 
provisions.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notification procedures 
do not apply in cases where the applicable chapter of Title 
38, United States Code contains its own notice provisions.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

The Board further notes that the Appellant's notice of 
disagreement (NOD) has not been incorporated into the record.  
The statement of the case (SOC) issued to the Appellant 
neither identifies nor discusses the Appellant's NOD.  

Accordingly, the case is REMANDED for the following action:

1.  Review the Appellant's education file 
and ensure that all notification 
requirements and development procedures 
contained in 38 C.F.R § 21.1031 (2009) 
and all other relevant law and 
regulations are fully met.  

2.  Associate a copy of the Appellant's 
NOD with her education file.  

3.  Then readjudicate the Appellant's 
entitlement to an extension of her 
delimiting date for VA DEA benefits 
beyond July 13, 2007.  If the benefit 
sought on appeal remains denied, the 
Appellant should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the SOC.  The Appellant 
should be given the opportunity to 
respond to the SSOC.  

The Appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The Appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

